Citation Nr: 1014837	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder secondary to the service-connected left knee 
disability. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hip disability with pelvic obliquity. 

3.  Entitlement to a schedular rating in excess of 20 percent 
for left knee disability prior to July 25, 2008. 

4.  Entitlement to a schedular rating in excess of 30 percent 
for left knee disability from September 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision, by 
the Louisville, Kentucky RO, which granted service connection 
for left hip pain, pelvic obliquity and buttock pain, and 
assigned a 10 percent rating from March 21, 2000.  That 
rating action re-characterized the left knee disorder, as 
post operative left knee injury residuals, medial 
meniscectomy, with degenerative changes and confirmed a 20 
percent rating previously assigned; and the rating action 
denied the claim for service connection for a left foot 
disorder.  

The Veteran also perfected an appeal of a denial of service 
connection for residuals of a fractured mandible; however, 
this appeal was withdrawn by a May 2004 statement.

In October 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2008.  In August 2009, the Board again 
remanded the case to the RO in order to afford the Veteran a 
personal hearing before a member of the Board.  On December 
9, 2009, a Board hearing was held.  A transcript of that 
hearing is of record.  

With respect to the left knee rating question addressed 
below, the Board notes that the RO awarded temporary total 
ratings under 38 C.F.R. § 4.30 several times-from March 13 
to May 1, 2002, and from March 19 to June 1, 2008.  At other 
times, a 20 percent schedular rating was in effect until July 
25, 2008.  Consequently, the Board's analysis as set forth 
below is limited to consideration of the schedular rating of 
20 percent assigned during the periods when a § 4.30 rating 
was not in effect.  (A total rating was also assigned from 
July 25, 2008, to September 1, 2009.  Consequently, issue 
number 4 as listed above does not include the time period 
until after the total rating ended.)

(The issue of entitlement to a rating in excess of 30 percent 
for left knee disability from September 1, 2009, is addressed 
in the remand portion of the decision below.)  


FINDINGS OF FACT

1.  A left foot disorder did not develop as a result of and 
has not been made chronically worse by the Veteran's service-
connected left knee disability.  

2.  The service-connected left hip disorder is manifested by 
impairment tantamount to flexion to 120 degrees and abduction 
to 40 degrees; the Veteran is able to cross his legs and has 
no limitation of rotation.  

3.  Prior to July 25, 2008, the Veteran's left knee 
instability was manifested by no worse than moderate 
subluxation or instability.  

4.  Prior to July 25, 2008, degenerative joint disease in the 
left knee was manifested by periarticular pathology 
productive of painful motion; however, the Veteran retained a 
functional range of motion of 0 to 95 degrees.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left foot disorder that is 
due to, the result of, or aggravated by service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(2009); 38 C.F.R. § 3.310 (2006).  

2.  The criteria for an initial evaluation in excess of 10 
percent for left hip disability with pelvic obliquity and 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 
5253 (2009).  

3.  The criteria for an evaluation in excess of 20 percent 
for left knee instability prior to July 25, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2009).  

4.  The criteria for a 10 percent rating for degenerative 
joint disease of the left knee prior to July 25, 2008, 
separate from the rating for instability, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260 (2009); VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

While the notice provided to the Veteran in February 2001 was 
not given prior to the first RO adjudication of the issue of 
entitlement to an increased rating for the left knee 
disorder, the notice as provided by the RO prior to the 
transfer and recertification of the case to the Board 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  With respect to the issues of 
entitlement to service connection for a left foot disorder, 
and a left hip disorder, a June 2001 letter was issued prior 
to the February 2002 rating decision.  An additional letter 
was issued in November 2007.  Those letters informed the 
Veteran of what evidence was required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to the claims decided herein has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence 
not already of record that would need to be obtained for a 
proper disposition of these claims.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations were conducted by medical 
professionals who reviewed the medical records, solicited 
history from the Veteran, and provided information necessary 
to decide the service connection issue and the two rating 
issues addressed in this decision.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence under the VCAA.  
Therefore, no useful purpose would be served in remanding 
these matters for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background

A rating action in May 1973 granted service connection for 
anterior cruciate laxity in the left knee; a 20 percent 
rating was assigned, effective April 7, 1973.  

A claim for service connection for foot disability and claim 
for increased rating (VA Form 21-4138) was received in March 
2000.  Submitted in support of the claim were VA progress 
notes dated from February to March 2000.  These records show 
that the Veteran received treatment for degenerative joint 
disease of the left knee.  On February 29, 2000, he was 
issued a soft knee brace.  

The Veteran was afforded a VA examination in June 2000.  At 
that time, he complained of constant pain in the left knee; 
he described the pain as moderate to severe, and sharp in the 
posterior knee and the medial area.  The Veteran also 
reported burning and numbness on the outside of the left 
foot, and he was relating that to his left knee condition.  
The Veteran indicated that he had stiffness in the left knee, 
especially after sitting a few minutes.  He denied any 
weakness in the knee.  The Veteran related that the knee 
swells up at times and gets warm and has been red in the 
medial aspect.  The Veteran noted that the knee gives way and 
has locked up in the past and tires easily with prolonged 
standing.  The Veteran also indicates that the knee pain 
causes an awkward gait which, in turn, causes his hip to 
hurt.  He occasionally uses a heating pad on the knee which 
helps with the swelling, but not the pain.  The Veteran 
reportedly used a knee brace, but he did not use crutches, 
canes or corrective shoes.  

On examination, it was noted that the Veteran seemed to put 
more weight on the right leg when he goes from a sitting to a 
standing position.  He had normal strength of the left knee 
with pain below the left patella on resisted flexion and 
extension.  He had grimace to palpation over the medial joint 
line of the left knee.  There was no edema, effusion, 
redness, heat, abnormal movement or guarded movement.  He did 
have a mildly positive drawer sign of the left knee.  He had 
a normal gait, except for a mild limp of the left leg.  He 
was able to raise on the heels and toes without difficulty 
and do a deep knee bend with stated pain in the left knee.  
He had callus over the bilateral great toe interphalangeal 
joints, moderate on the right and mild on the left.  There 
was no breakdown and no unusual shoe wear pattern.  He had no 
ankylosis.  There was no medial or lateral ligamentous laxity 
and negative McMurray.  Flexion of the left knee was 
performed to 130 degrees with pain at end of motion.  
Extension was full without pain.  The Veteran had flexion of 
the left hip to 110 degrees with grimace at end of motion due 
to pain in the groin.  External rotation was 55 degrees; 
internal rotation was 40 degrees; abduction was 45 degrees; 
and adduction was 25 degrees.  There was no pain for the 
ranges of motion of the left hip.  The pertinent diagnosis 
was status-post anterior cruciate ligament repair, medial 
meniscectomy and muscle transfer of the left knee per 
history.  

On the occasion of another VA examination in April 2001, the 
Veteran indicated that the left knee had been painful 
everyday since service; he stated that the pain was 
exacerbated by any activity, including walking and standing.  
He could not squat because of knee pain.  The Veteran noted 
that he has to elevate the leg in order to get relief from 
pain.  The Veteran related that, with an exacerbation, he 
estimated that he is 60 to 70 percent limited by pain.  The 
Veteran indicated that he requires a job which allows 
frequent changes in his activity and rest of the knee as 
needed.  The Veteran also indicated that he is unable to 
participate in sports, and he has been forced to seek non-
physical jobs.  

The left knee was notable for minimal effusion.  There was 
tenderness of the medial patellar facet.  In addition, there 
was a soft tissue mass just inferior to the anterior joint 
line, which was tender.  The examiner noted that the Veteran 
had well-muscled legs, although there was quadriceps atrophy, 
left more affected than the right.  There was approximately 1 
cm difference between the two legs at 15 cm below the joint 
line in the calf, right greater than the left.  There was 
tenderness to palpation of the left medial joint line.  There 
was minimal medial opening of the knee; no click was heard.  
The left hip had a flexion to 110 degrees and extension to 10 
degrees.  The left knee had a range of motion of 0 degrees to 
120 degrees with pain at the end of range.  X-ray study was 
consistent with mild degenerative joint disease 
patellofemoral joint and knee joint, bilaterally and 
osteochondral joint deficit, left knee.  The pertinent 
diagnoses were AP instability, mild; degenerative changes; 
loose body versus osteophytes; and sensory loss of the foot 
of uncertain etiology.  

Following an examination in July 2001, the Veteran was 
diagnosed with pelvic obliquity and pain in a radicular 
pattern involving the left buttock and leg to the left.  The 
examiner stated that it was as likely as not that pelvic 
obliquity and buttock pain and radicular pain is related to 
the left knee pathology for which the Veteran was service 
connected.  

On VA examination in November 2001, the examiner indicated 
that the Veteran underwent electromyography (EMG) nerve 
conduction study on November 8, 2001.  It was noted that the 
results suggested by the Veteran's EMG revealed muscle 
membrane instability in the medial gastroc muscle of the left 
lower extremity.  Otherwise, the test was unremarkable.  
Paraspinal muscles or other muscle with S1 innervation could 
not be determined to be affected.  The diagnosis of 
radiculopathy could not be made.  Nonetheless, the finding in 
the calf muscle of the left leg was consistent with axonal 
injury in the S1 location, as were the Veteran's sensory 
symptoms.  The examiner stated that those findings were not 
likely to be related to the knee pathology.  

VA progress notes dated from October 2001 through March 2004 
reflect that the Veteran continued to receive clinical 
attention and medication for chronic left knee pain and left 
hip pain.  These records show that the Veteran received 
clinical attention and medication for chronic left knee pain 
and left hip pain.  

Of record are treatment records from the Kentucky Orthopedic 
and Hand Surgeons, dated from January 2004 to April 2004.  
These records show that the Veteran received clinical 
attention and medication for chronic left knee pain and left 
hip pain.  

On the occasion of a VA examination in May 2004, the Veteran 
complained of daily pain in the left knee, worse with 
prolonged standing or walking; he noted increased pain with 
lifting or rising from a squat.  He also reported joint 
stiffness after prolonged sitting.  The Veteran indicated 
that he had been given a hinged knee brace although he 
doubted that it benefits him to wear it.  He denied any 
flare-ups other than that related to increased physical 
activity.  He used crutches briefly following each surgical 
procedure; he walked unaided.  He denied any dislocations or 
recurrent subluxations.  The Veteran reported that the pain 
in his left hip awakens him from sleep if he rolls onto his 
side.  

Examination of the hip revealed no obvious deformity.  There 
was slight tenderness to palpation over the greater 
trochanter.  Flexion was to 115 of 125 degrees; extension was 
to 20 of 30 degrees; abduction to 40 of 45 degrees; adduction 
to 25 of 25 degrees; internal rotation to 35 of 40 degrees; 
and external rotation to 60 of 60 degrees.  Examination of 
the left knee revealed no obvious swelling or deformity.  
There was mild tenderness to palpation over the insertion of 
the anserine tendon.  Mild peripatellar tenderness.  He had 
slight muscle weakness on resisted knee extension when 
compared to the right.  No discomfort or motion on stressing 
either the medial or lateral collateral ligaments.  No 
discomfort or motion on stressing the anterior or posterior 
cruciate ligaments.  No discomfort or motion on stressing 
either meniscus via McMurray's' tests.  Range of motion of 
the knee revealed extension at 0 degrees; flexion to 115 
degrees, with discomfort beginning at 95 degrees.  Patellar 
compression test was positive.  There was no instability or 
joint laxity noted.  

X-ray studies of the knees and hips showed mild 
osteoarthritis at both knees; the hip joints were maintained.  
The examiner stated that there was the presence of painful 
motion and weakness in the left knee without fatigability, 
incoordination or instability; he stated that he would 
estimate that the pain could not significantly limit 
functional ability when the joint is used repeatedly over a 
period of time.  The examiner also stated that he would 
estimate no additional degrees of range of motion lost with 
excessive use.  

In March 2008, the Veteran underwent arthroscopy and partial 
medial meniscectomy of the left knee.  He was seen for 
physical therapy in April 2008; at that time, the Veteran 
reported that he had had left knee pain following the medial 
meniscus debridement on March 19th.  The Veteran also 
reported bilateral hip and sciatic pain, as well as nerve 
damage with loss of feeling in the left foot.  The assessment 
was that the left knee demonstrated decreased range of motion 
and strength on the left knee.  It was noted that he also had 
hypo-mobility of the left patella compared to the right with 
medial collateral ligament laxity, decreased antalgic gait 
and noted improved stability with knee brace and cane.  On 
July 25, 2008, the Veteran underwent a left total knee 
arthroplasty.  

The Veteran was afforded another VA examination in October 
2008.  No hip pathology was found; the examiner noted that 
the "hip" pain was buttock pain referred from the back.  
Flexion of the left hip was 120 degrees.  Extension was 20 
degrees.  Abduction was 40 degrees.  He was able to cross his 
left leg over the right.  There was objective evidence of 
pain with active motion, and following repetitive motion.  X-
ray study of the left hip showed that it was well maintained 
for his age.  No hip pathology was diagnosed, but there was 
myofascial pain.  X-ray study of the feet revealed hallux 
valgus with associated degenerative changes at the first MTP 
and metatarsal sesamoid articulations.  The examiner stated 
that it was less likely as not that the left foot condition 
was caused by or a result of the Veteran's left knee 
disorder.  The examiner explained that the left foot 
condition was caused by the significant degenerative disc 
disease of the lumbar spine, specifically L5-S1 degenerative 
disc/degenerative joint disease as documented on plain films 
and MRI results. 

At his personal hearing in December 2009, the Veteran 
reported having numbness and burning pain in his left foot.  
The Veteran maintained that he did not have those problems 
prior to his left knee surgeries.  The Veteran indicated that 
his doctors have told him that he had a nerve impingement in 
the lower extremity.  The Veteran indicated that, while he 
currently has diabetes, he started having the problems with 
his feet prior to being diagnosed with diabetes.  The Veteran 
testified that he has significant swelling, tenderness and 
decreased motion.  The Veteran stated that he was issued a 
knee brace to help with stabilizing the knee; however, the 
knee is loose; he stated that the knee joint just kind of 
flops everywhere.  The Veteran reported severe painful motion 
and weakness; he stated that he has fallen several times.  He 
further noted that he is scheduled to undergo another total 
knee replacement. With respect to the left hip, the Veteran 
reported problems with shooting pain in the hip which causes 
limping.  The Veteran indicated that he is in constant pain; 
he described the pain as an 8.5 out of 10.  



III.  Legal analysis--Secondary service connection

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009); see Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The Court clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The term, 
"disability", as contemplated by the VA regulations, means 
"impairment in earning capacity resulting from . . . [all 
types of] diseases or injuries [encountered as a result of or 
incident to military service] and their residual conditions. 
. . ." 38 C.F.R. § 4.1 (1990).  

Pursuant to § 1110 and § 3.310(a), when aggravation of a 
Veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

An amendment to 38 C.F.R. § 3.310 effective from October 2006 
sets a standard by which a claim based on aggravation of a 
non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995) (which allowed for secondary 
service connection on an aggravation basis), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non- 
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation. 
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  38 C.F.R. § 3.310 (2006).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing certain symptoms, 
such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether the 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the secondary 
service connection claim for a left foot disorder.  In this 
regard, the medical evidence shows that the veteran has a 
left foot disorder, diagnosed as hallux valgus with 
associated degenerative changes at the first MTP and 
metatarsal sesamoid articulations.  He also has sensory 
changes affecting the foot, which have been his primary 
complaint.  However, it is not established that this disorder 
is proximately due to or the result of his service-connected 
left knee disorder.  Significantly, following a review of the 
claims folder in October 2008, the VA examiner stated that it 
is less likely as not that the left foot condition is caused 
by or a result of the Veteran's left knee disorder.  The 
examiner explained that the left foot condition is caused by 
the significant degenerative disc disease of the lumbar 
spine, specifically L5-S1 degenerative disc/degenerative 
joint disease as documented on plain films and MRI results. 

Although the Veteran attributes his left foot disorder to his 
service-connected left knee disorder, the Board may discount 
lay evidence when such discounting is appropriate.  The Board 
is obliged to weigh the absence of contemporaneous medical 
evidence against the lay evidence of record. See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  While the evidence of record 
shows that the Veteran has hallux valgus with associated 
degenerative changes at the first MTP and metatarsal sesamoid 
articulations, along with disc disease affecting the foot, 
the Board finds that the more persuasive medical evidence 
shows that his disability is not connected to his service-
connected left knee disability.  The only opinion on point is 
the VA examiner's opinion, which is uncontradicted by the 
remaining evidence.  The Veteran's own opinion on medical 
nexus is given no weight because of his lack of expertise.  
Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim of service connection.  

The Veteran has not presented a medically supported theory 
upon which to base his contentions that his left foot 
disorder is causally related to his service-connected left 
knee disability, and he has not indicated the presence of any 
medical evidence tending to support that secondary service 
connection claim.  The question of secondary causation is 
beyond the ambit of lay knowledge, and hence the Veteran's 
own opinions of secondary causation are not cognizable on the 
medical question.  

IV.  Legal analysis--Higher evaluations

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition. It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  However, where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations can be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Initial evaluation in excess of 10 percent for left hip 
disability

The Veteran's left hip disability has been evaluated as 10 
percent disabling under Diagnostic Code 5252.  Diagnostic 
Code 5252 provides ratings based on limitation of flexion of 
the thigh.  A 10 percent disability rating is for flexion of 
the thigh that is limited to 45 degrees; a 20 percent rating 
is for flexion of the thigh that is limited to 30 degrees; a 
30 percent rating is for flexion of the thigh that is limited 
to 20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.  
Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.  (This is the highest evaluation 
available under this diagnostic code.)  

Other potentially applicable diagnostic codes that provide 
for ratings in excess of 10 percent for limitation of hip 
motion include Diagnostic Codes 5253 and 5250.  Diagnostic 
Code 5253 provides that a 20 percent rating is assigned for 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2009).  
Diagnostic Code 5250 provides for a 60 percent rating for 
favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction.  
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2008).  Diagnostic 
Code 5255 provides for a 20 percent rating for malunion of 
the femur with moderate knee or hip disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2009).  

The Veteran's 10 percent evaluation contemplates 
periarticular pathology productive of painful motion.  38 
C.F.R. § 4.59.  It is also consistent with flexion limited to 
45 degrees.  As noted, in order for the disability to warrant 
an increase to a higher evaluation, the evidence must show 
the functional equivalent of flexion limited to 30 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5252; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 10 percent evaluation 
also contemplates pathology productive of limitation of 
rotation of the thigh, or limitation of adduction of the 
thigh.  In order to warrant a higher evaluation, the 
disability must approximate the functional equivalent of 
limitation of abduction of the thigh with motion lost beyond 
10 degrees, ankylosis of the hip, or malunion of the femur.  
38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 10 percent for the Veteran's service-
connected left hip disorder are not met.  On VA examination 
in May 2004, flexion was to 115 degrees, and abduction was to 
40 degrees.  More recently, in October 2008, flexion was to 
120 degrees, and abduction was to 40 degrees.  As such, the 
criteria for a higher rating based on Diagnostic Codes 5252 
or 5253 are not met.  The Board accepts that there is 
pathology and pain.  However, his functional range of motion 
remains greater than flexion of the thigh at the hip to 45 
degrees, or limitation of abduction.  He can in fact cross 
his legs.  (A compensable rating is not assigned unless a 
claimant cannot cross legs.  Diagnostic Code 5253.)  

Even taking into account additional limitation of motion due 
to pain, weakness, lack of endurance, and incoordination on 
flare-ups or due to repetition, the Board finds that the 
Veteran never demonstrates the level of disability that would 
warrant a compensable evaluation.  Significantly, following 
the VA examination in October 2008, the examiner noted that 
there was no additional limitation of motion after three 
repetitions of range of motion.  In addition, the evidence 
shows no ankylosis of the hip joint, flail joint, or 
impairment of the femur.  Furthermore, although he has 
painful motion in multiple planes, separate evaluations are 
not warranted.  Neither Diagnostic Code 5003 and the 
Diagnostic Codes that follow 5003 nor 38 C.F.R. § 4.59 
establish that separate evaluations are warranted for planes 
of motion.  Here, the Veteran has an evaluation for painful 
motion, but none of his restrictions on planes of motion are 
individually compensable.  In sum, the Veteran is entitled to 
a single 10 percent evaluation for painful motion rather than 
painful motion in separate directions.  Therefore, the 
evidence preponderates against a finding that an increased 
evaluation is warranted.  As such, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 3.321(b) 
(1) (2009).  The medical evidence fails to show and the 
Veteran has not asserted that he required hospitalization for 
his left hip or that his left hip markedly interfered with 
his employment.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  The 
problems the Veteran experiences are addressed by rating 
criteria.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

B. Higher rating for left knee prior to July 25, 2008

The Veteran is seeking an increased disability rating for his 
service-connected left knee disability, which has been 
evaluated as 20 percent disabling prior to July 25, 2008 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As noted in the introduction, supra, the RO awarded temporary 
total ratings under 38 C.F.R. § 4.30 several times-from 
March 13 to May 1, 2002, and from March 19 to June 1, 2008.  
At other times, a 20 percent schedular rating was in effect 
until July 25, 2008.  Consequently, the Board's analysis is 
limited to consideration of the schedular rating of 20 
percent assigned during the periods when a § 4.30 rating was 
not in effect.

Diagnostic Code contemplates instability or subluxation.  At 
times, the RO implied that the evaluation was based upon 
painful motion, but then reported that he would need severe 
instability or subluxation to warrant a higher evaluation.  
It is approximately a decade since VA clearly established by 
opinion of the General Counsel that instability is to be 
separately rated from limitation of motion.  If the agency of 
original jurisdiction (AOJ) selects diagnostic code 5257 and 
then states that there must be severe instability or 
subluxation, the Board concludes that the AOJ has assigned 
the evaluation based upon the diagnostic code selected.  

Under Diagnostic Code 5257, a 30 percent evaluation is 
warranted where the lateral instability or subluxation is 
severe.  A 20 percent is assigned for moderate disability.

After careful review of the evidentiary record, the Board 
concludes that an evaluation in excess of 20 percent is not 
warranted under the diagnostic code for instability of the 
knee prior to July 25, 2008.  The Board acknowledges that the 
Veteran's left knee was injured in service.  While the 
Veteran reported weakness in the left knee to the point of 
needing a brace on the left knee, the clinical findings 
showed that the left knee was stable.  A higher evaluation is 
not warranted under Diagnostic Code 5257, as there is no 
medical evidence that instability is more than moderate.  On 
VA examination in June 2000, the Veteran indicated that the 
left knee gives way and has locked up and tires easily with 
prolonged standing.  And, it was noted that the Veteran 
reportedly uses a knee brace.  However, while there was a 
mildly positive drawer sign of the left knee, there was no 
medial or lateral ligamentous laxity and negative McMurray.  
On examination in May 2004, there was mild tenderness to 
palpation and slight muscle weakness; however, the examiner 
stated that there was no instability or joint laxity.  In 
light of the above findings, the Board finds that there is no 
evidence of severe recurrent subluxation or severe lateral 
instability shown prior to July 25, 2008.  Thus, a 30 percent 
rating under DC 5257 is not warranted.  

The Board finds that the Veteran is competent to report that 
he has instability.  However, his reports are far less 
probative than the repeated findings by skilled professionals 
that the knee is without instability or laxity.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The more 
probative evidence establishes that the Veteran's disability 
does not approximate severe lateral instability or 
subluxation.  Thus, an evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5257 prior to July 25, 
2008.  

In regard to limitation of function, the VA General Counsel 
has clearly established that limitation of motion is to be 
rated separately from instability or subluxation.  VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In 
addition, when appropriate separate evaluation may be granted 
for limitation of flexion and extension.  Hence, the Board 
has considered entitlement to separate disability ratings 
based on limitation of motion (flexion or extension).  This 
is appropriate given that the service-connected disability 
included degenerative changes.  (Arthritis is rated on the 
basis of the limitation of the joint affected.  Diagnostic 
Code 5003.)  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In regard to range of motion of the left knee, the Board 
notes that in April 2001, range of motion was noted to be 
from 0 to 120 degrees.  There was tenderness on the left 
medial joint line in the left knee.  The examiner noted that 
the Veteran had pain at the end of the range.  With respect 
to the Deluca factors, the examiner stated that pain would be 
the main factor involved in this case.  On examination in May 
2004, range of motion in the left knee revealed extension to 
0 degrees and flexion to 115 degrees with discomfort and pain 
beginning at 95 degrees.  The examiner stated that there was 
the presence of painful motion and weakness in the left knee 
without fatigability, incoordination or instability; he 
stated that he would estimate that the pain could not 
significantly limit functional ability when the joint is used 
repeatedly over a period of time.  The examiner also stated 
that he would estimate no additional degrees of range of 
motion lost with excessive use.  In view of the fact that the 
Veteran has pain on motion, the record establishes the 
presence of periarticular pathology productive of painful 
motion, even if motion has not been limited to a compensable 
degree.  DeLuca v Brown, 8 Vet. App. 202 (1995).  
Consequently, a 10 percent evaluation is warranted separate 
from the rating under Diagnostic Code 5257.  Diagnostic Code 
5003.

An evaluation in excess of 10 percent, however, is not 
warranted.  The examiners have established the presence of 
some functional impairment with use.  An evaluation in excess 
of 10 percent, however, is not warranted even if flexion and 
extension are separately rated.  There is nothing to suggest 
limitation of flexion to the functional equivalent of 45 
degrees of flexion or 10 degrees of extension.  In essence, 
there is no lay or medical evidence suggesting that flexion 
or extension is functionally limited to compensable levels.  

The Veteran has consistently complained of pain.  The Board 
accepts that the Veteran has functional impairment, pain, and 
pain on motion.  See DeLuca, supra.  However, neither the lay 
nor medical evidence reflects the functional equivalent of 
flexion or extension limited to a compensable level.  

The Board notes that the Veteran is competent to report that 
his disability is worse.  In part, the Board agrees and 
assigns the separate evaluation. However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for degenerative changes 
is not warranted.  Thus, the Board finds that the evidence 
warrants a grant of 10 percent prior to July 25, 2008, 
separate from the 20 percent under Diagnostic Code 5257.  

The Board has considered whether the left knee issue should 
be referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1) (2009).  The medical evidence fails to show 
and the Veteran has not asserted that he experiences problems 
not contemplated by the rating criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned ratings.  The problems the Veteran experiences are 
directly addressed by rating criteria.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a left foot disorder on a secondary 
basis is denied.  

An initial rating in excess of 10 percent for left hip 
disability is denied.  

A rating in excess of 20 percent for left knee instability 
prior to July 25, 2008, is denied.  

A separate 10 percent evaluation for left knee degenerative 
changes prior to July 25, 2008, is granted, subject to the 
laws and regulations controlling the payment of monetary 
benefits.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claim of entitlement to a rating 
in excess of 30 percent for left knee disability from 
September 1, 2009.  



At his personal hearing in December 2009, the Veteran 
indicated that he was issued a knee brace to help with 
stabilization, but the knee remained loose even after the 
joint replacement in July 2008.  He reported severe painful 
motion and weakness, which caused him to fall on several 
occasions.  The Veteran testified that he was scheduled to 
have a revision of the total knee replacement of the left 
knee after the holidays.  (The most recent VA records are 
dated in April 2009.)  Because of what appears to be evidence 
of symptoms worse than the current records show-so much so 
that a revision of the arthroplasty was scheduled-the Board 
finds that the records related to the revision are required 
to assess the current level of impairment.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AOJ for the following actions: 

1.  The AOJ should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's service-
connected left knee from the VAMC in 
Lexington, Kentucky, dated from April 
2009 to the present.  The AOJ must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  A specific 
search should be made for records of 
surgery to revise the previous total knee 
arthroplasty.  All records and/or 
responses received should be associated 
with the claims file.  

2.  After the records are obtained, the 
Veteran should be scheduled for an 
examination to determine the extent of 
his current left knee disability.  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
The examiner should fully describe the 
manifestations of the Veteran's left knee 
disability and 


assess any complaints of pain and 
weakness or other functional loss.  The 
examiner should indicate whether the 
Veteran experiences chronic residuals of 
severe painful motion or weakness in the 
left knee as the result of the total knee 
replacement.  If the Veteran has 
recovered sufficiently from any revision 
that may have been performed, range-of-
motion testing should be done, and all 
functional losses should be equated to 
additional loss of motion (beyond that 
shown clinically).  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  Thereafter, the AOJ should 
readjudicate the claim remaining on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
SSOC that includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


